DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The “body structure or shell structure confining at least one volume of tertiary explosive medium” and “wherein a portion of the at least one volume of tertiary explosive medium is photonically coupled to the set of illumination sources or elements” (claim 1), must be shown or the feature(s) canceled from the claim(s).  The drawings appear to instead show a tertiary explosive 50 which is outside of a body structure 110 of detonation device 100a and which is not photonically coupled to illumination sources 200 (Figs. 7E-9A). Claims 4, 7 and 10 contain similar limitations that are unsupported in the drawings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-17, 24 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4, 7 and 10 require that “the photoinitation apparatus excludes each of a primary explosive composition and a secondary explosive composition” however the specification discloses embodiments (Figs. 6B and 8 for example) containing explosives 122a, 122b, for example, sensitive enough to explosion or detonation to be detonated by the coupled illumination source 200 and thus meeting Applicant’s definition of a primary explosive as presented on page 12 of the specification since an illumination source is considered an “other means” of detonation. This conflict between the claims and what is disclosed in the specification introducing uncertainty into the scope of the claims and thus rendering the claims indefinite. Claims 2 and 3 are rendered indefinite for depending from claim 1. Claims 5-6 are rendered indefinite for depending from claim 4. Claims 8, 9, 14 and 15 are rendered indefinite for depending from claim 7. Claims 11-13, 16, 17, 24 and 25 are rendered indefinite for depending from claim 10.
The phrase “the photothermal absorber” in claim 3 lacks sufficient antecedent basis rendering the claim indefinite. Intermediate claim 2 introduces a photothermal absorber in the alterative and it is therefore not positively required of the claim. In other words, claim 2 allows for the tertiary explosive medium to contain a photoexcitation transfer agent instead of a photothermal absorber.
Claims 4, 7 and 10 require that the explosive composition within the body or shell structure to have “an initiation sensitivity that is less than cyclotrimethylenetrinitramine (RDX) based explosive compositions”. However it is unclear what the initiation sensitivity of a cyclotrimethylenetrinitramine (RDX) based explosive composition let alone a range of explosive compositions that can be based on RDX. In other words, it is unclear what the range of initiation sensitivities are for RDX based explosive compositions therefore it is unclear what explosive compositions qualify as explosives having an initiation sensitivity that is less than RDX based explosive compositions. Claims 5-6 are rendered indefinite for depending from claim 4. Claims 8, 9, 14 and 15 are rendered indefinite for depending from claim 7. Claims 11-13, 16, 17, 24 and 25 are rendered indefinite for depending from claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,343,242 to Welk (“Welk”).
Regarding Claims 1 and 7, Welk discloses a photoinitiation apparatus (Fig. 1) configured for photoinitiating an explosive medium carried thereby, the apparatus comprising:
a set of illumination sources or elements 28 configured for outputting electromagnetic energy having at least one wavelength within or between ultraviolet (UV) and infrared (IR) portions of the electromagnetic spectrum; and 
a body structure 14 or shell structure confining at least one volume of tertiary explosive medium (fuze 16), wherein a portion of the at least one volume of tertiary explosive medium is photonically coupled to the set of illumination sources or elements (see Fig. 1), 
wherein the photoinitation apparatus excludes each of a primary explosive composition and a secondary explosive composition (wherein the disclosure of Welk is silent regarding the use of primary or secondary explosives).
Regarding claims 10 and 11, Welk discloses a photoinitiation apparatus (Fig. 1) configured for photoinitiating an explosive medium carried thereby, the apparatus comprising:
a set of illumination sources or elements 28 configured for outputting electromagnetic energy having at least one wavelength within or between ultraviolet (UV) and infrared (IR) portions of the electromagnetic spectrum; and 
a body structure 14 having each of a proximal body structure portion (annotated below) confining a proximal volume of explosive medium 16, an intermediate body structure portion (annotated below) confining an intermediate volume (annotated below) of explosive medium, and a distal body structure portion (annotated below) confining a distal volume of explosive medium (annotated below), wherein the proximal volume of explosive medium 16 is photonically coupled the set of illumination sources (see Fig. 1), 
wherein the photoinitation apparatus excludes each of a primary explosive composition (wherein the disclosure of Welk is silent regarding the use of primary or secondary explosives).

    PNG
    media_image1.png
    627
    710
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 9, 14, 15, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,343,242 to Welk (“Welk”) as applied to claims 1, 7 and 10 above, and further in view of US 11,131,530 to Wilkins (“Wilkins”).
Regarding claims 2, 3, 8, 9, 14, 15, 24 and 25, Welk is silent regarding wherein the at least one volume of tertiary explosive medium contains a photothermal absorber or a photoexcitation transfer agent, wherein the photothermal absorber comprises bitumen, crude oil, gilsonite, bunker oil, coal dust, or metal nanoparticles. However, Wilkins teaches an optically initiated detonator (Fig. 2) having an illumination source 202 photonically coupled to an explosive combination 206 containing gold metal nanoparticles 206b. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Welk to have at least one volume of tertiary explosive medium contains a photothermal absorber comprising metal nanoparticles, as taught by Wilkins, for optical absorption and initiation of the explosive by the laser (6:60 to 7:40).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,343,242 to Welk (“Welk”) in view of US 11,131,530 to Wilkins (“Wilkins”).
Regarding claim 4, Welk discloses a photoinitiation apparatus (Fig. 1) configured for photoinitiating an explosive medium carried thereby, the apparatus comprising:
a set of illumination sources or elements 28 configured for outputting electromagnetic energy having at least one wavelength within or between ultraviolet (UV) and infrared (IR) portions of the electromagnetic spectrum; and 
a body structure 14 or shell structure confining at least one volume of tertiary explosive medium (fuze 16), wherein a portion of the at least one volume of tertiary explosive medium is photonically coupled to the set of illumination sources or elements (see Fig. 1), 
wherein the photoinitation apparatus excludes each of a primary explosive composition (wherein the disclosure of Welk is silent regarding the use of primary or secondary explosives).
Welk is silent regarding wherein each of the at least one volume of explosive media within the body 3U.S. National Stage of PCT/US2019/021280Attorney Matter No. 84945-325325or shell structure has an initiation sensitivity that is less than cyclotrimethylenetrinitramine (RDX) based explosive compositions. However, Wilkins teaches an optically initiated detonator (Fig. 2) having an illumination source 202 photonically coupled to an explosive combination 206 comprised of an explosive 206a having an initiation sensitivity less than RDX based explosive compositions (5:60 to 6:27). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Welk to have each of the at least one volume of explosive media within the body 3U.S. National Stage of PCT/US2019/021280Attorney Matter No. 84945-325325or shell structure having an initiation sensitivity that is less than RDX based explosive compositions, as taught by Wilkins, to make the detonator electrically safer than those utilizing explosive such as azides or styphnates (2:30-40).
Regarding claims 5 and 6, Welk, as modified, is silent regarding wherein the at least one volume of tertiary explosive medium contains a photothermal absorber or a photoexcitation transfer agent, wherein the photothermal absorber comprises bitumen, crude oil, gilsonite, bunker oil, coal dust, or metal nanoparticles. However, Wilkins teaches an optically initiated detonator (Fig. 2) having an illumination source 202 photonically coupled to an explosive combination 206 containing gold metal nanoparticles 206b. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Welk to have at least one volume of tertiary explosive medium contains a photothermal absorber comprising metal nanoparticles, as taught by Wilkins, for optical absorption and initiation of the explosive by the laser (6:60 to 7:40).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,343,242 to Welk (“Welk”) as applied to claim 10 above, and further in view of US 8,272,325 B2 to Goodridge et al.	 (“Goodridge”).
Regarding claims 12 and 13, Welk is silent regarding wherein each of the proximal volume of explosive medium and the distal volume of explosive medium comprises a fuel and an oxidizer salt, wherein each of the proximal volume of explosive medium and the distal volume of explosive medium comprises an ammonium nitrate (AN) based emulsion explosive medium. However, Goodridge teaches an optically initiated detonator (Fig. 2) having an illumination source 4 photonically coupled to an explosive combination 2 comprising a fuel and an oxidizer salt and an ammonium nitrate (AN) based emulsion explosive medium (2:12-27). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Welk to have each of the proximal volume of explosive medium and the distal volume of explosive medium comprises a fuel and an oxidizer salt, wherein each of the proximal volume of explosive medium and the distal volume of explosive medium comprises an ammonium nitrate (AN) based emulsion explosive medium, as taught by Goodridge, in order to utilize a explosive combination known to be suitable for initiation by an illumination source.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,343,242 to Welk (“Welk”) as applied to claim 10 above, and further in view of US 7,793,592 B2 to Hoffman et al.	 (“Hoffman”).
Regarding claims 16 and 17, Welk is silent regarding wherein the intermediate volume of explosive medium comprises a liquid explosive medium, a gel-based explosive medium, a binary explosive medium, or a peroxide-based explosive medium, or wherein the intermediate volume of explosive medium comprises one of nitromethane, nitroethane, nitropropane, and hydrogen peroxide. However, Hoffman discloses an apparatus in the same field of endeavor comprising a core of explosive material 12, the explosive material comprising a hydrogen peroxide oxidizer (3:5-13). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Welk to have the intermediate volume of explosive medium comprise hydrogen peroxide, as taught by Hoffman, in order to utilize a known oxidizer to promote combustion of the explosive mixture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641